IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44352

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 423
                                                )
       Plaintiff-Respondent,                    )   Filed: March 30, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CATHERINE HELEN PRUETT,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Appeal from the order revoking probation, dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Catherine Helen Pruett entered an Alford 1 plea to felony possession of a controlled
substance, Idaho Code § 37-2732(c). The district court entered a withheld judgment and placed
Pruett on probation. Subsequently, Pruett admitted to violating the terms of probation and the
district court revoked the withheld judgment and probation and entered a unified five-year
sentence, with one year determinate, but retained jurisdiction probation. Pruett filed an Idaho
Criminal Rule 35 motion which the district court denied. 2 Pruett appeals, contending that the
district court abused its discretion in revoking probation rather than placing Pruett on probation.


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
2
       Pruett does not appeal from the denial of her Idaho Criminal Rule 35 motion.
                                                1
After Pruett filed her appeal, the district court suspended Ms. Pruett’s sentence and placed her
back on probation. On appeal, “mindful of the fact that the district court has since placed her
back on probation,” Pruett continues to assert that the district court erred in revoking probation
and retaining jurisdiction.
       A case becomes moot when the issues presented are no longer live or the defendant lacks
a legally cognizable interest in the outcome. Murphy v. Hunt, 455 U.S. 478, 481 (1982);
Bradshaw v. State, 120 Idaho 429, 432, 816 P.2d 986, 989 (1991). Even where a question is
moot, there are three exceptions to the mootness doctrine: (1) when there is the possibility of
collateral legal consequences imposed on the person raising the issue; (2) when the challenged
conduct is likely to evade judicial review and thus is capable of repetition; and (3) when an
otherwise moot issue raises concerns of substantial public interest. State v. Barclay, 149 Idaho 6,
8, 232 P.3d 327, 329 (2010). The only relief Pruett has requested on appeal cannot be granted
because Pruett has been placed back on probation. Therefore, any judicial relief from this Court
would have no effect on either party. See id.
       Accordingly, Pruett’s appeal from the order revoking probation is dismissed.




                                                2